  Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 1 of 29 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 GARY RICKS, Derivatively On Behalf Of                   Case No.:
 TRICIDA, INC.,

                               Plaintiff,

         vs.                                             JURY DEMANDED

 ROBERT J. ALPERN, DAVID BONITA,
 SANDRA I. COUFAL, DAVID HIRSCH,
 KATHRYN FALBERG, GERRIT
 KLAERNER, KLAUS R. VEITINGER, AND
 GEOFFREY M. PARKER,

                               Defendants,

       -and-

 TRICIDA, INC.,

                              Nominal Defendant.



                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

       Plaintiff Gary Ricks (“Plaintiff”), by and through his undersigned counsel, derivatively on

behalf of Nominal Defendant Tricida, Inc. (“Tricida” or the “Company”), submits this Verified

Shareholder Derivative Complaint (the “Complaint”). Plaintiff’s allegations are based upon his

personal knowledge as to himself and his own acts, and upon information and belief, developed

from the investigation and analysis by Plaintiff’s counsel, including a review of publicly available

information, including filings by Tricida with the U.S. Securities and Exchange Commission

(“SEC”), press releases, news reports, analyst reports, investor conference transcripts, publicly

available filings in lawsuits, and matters of public record. Plaintiff believes that substantial

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for
  Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 2 of 29 PageID #: 2




discovery.

                                NATURE OF THE ACTTION

       1.     This is a shareholder derivative action brought on behalf of and for the benefit of

the Company, against certain of its officers and/or directors named as defendants herein seeking

to remedy Defendants (defined below) violations of Sections 10(b) and 21D of the Securities

Exchange Act of 1934 (the “Exchange Act”), and their breaches of fiduciary duties and other

wrongful conduct as alleged herein and that occurred from September 4, 2019 to the present (the

“Relevant Period”). Defendants’ actions have caused, and will continue to cause, substantial

financial harm and other damages to the Company, including damages to its reputation and

goodwill.

       2.     The Company was founded in 2013 and is headquartered in South San Francisco,

California. The Company is a pharmaceutical company that focuses on the development and

commercialization of its drug candidate, veverimer (TRC101), a non-absorbed, orally

administered polymer designed as a potential treatment for metabolic acidosis in patients with

chronic kidney disease (“CKD”). The Company completed a Phase 3, double-blind, placebo-

controlled trial of veverimer in patients with CKD and metabolic acidosis.

       3.     On September 4, 2019, the Company announced that it had submitted a New Drug

Application (“NDA”) to the U.S. Food and Drug Administration (“FDA”) under the Accelerated

Approval Program for approval of veverimer for the treatment of metabolic acidosis in patients

with CKD.

       4.     Throughout the Relevant Period, Defendants made materially false and misleading

statements concerning the Company’s business, operational, and compliance policies. Defendants

made false and/or misleading statements and/or failed to disclose that: (a) the Company’s NDA




                                               2
  Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 3 of 29 PageID #: 3




for veverimer was materially deficient; (b) accordingly, it was foreseeably likely that the FDA

would not accept the NDA for veverimer; and (c) as a result, the Company’s public statements

were materially false and misleading at all relevant times.

       5.      On July 15, 2020, the Company issued a press release announcing that, on July 14,

2020, it received a notification from the FDA, stating that as part of the FDA’s ongoing review of

the Company’s NDA for veverimer: “the FDA has identified deficiencies that preclude discussion

of labeling and post marketing requirements/commitments at this time.” The Company stated that

“[t]he notification does not specify the deficiencies identified by the FDA.”

       6.      On this news, the Company’s stock price fell $10.56 per share, or 40.31%, to close

at $15.64 per share on July 16, 2020.

       7.      Then, on October 29, 2020, the Company announced an update on its End-of-

Review Type A meeting with the FDA regarding the veverimer NDA, advising investors that the

Company “now believes the FDA will also require evidence of veverimer’s effect on CKD

progression from a near-term interim analysis of the VALOR-CKD trial for approval under the

Accelerated Approval Program and that the FDA is unlikely to rely solely on serum bicarbonate

data for determination of efficacy.” Also, the Company disclosed that it “is significantly reducing

its head count from 152 to 59 people and will discuss its commitments with vendors and contract

service providers to potentially provide additional financial flexibility.”

       8.      On this news, the Company’s stock price fell $3.90 per share, or 47.16%, to close

at $4.37 per share on October 29, 2020.

                                 JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 10(b) of the Exchange Act, 15. U.S.C. §




                                                  3
  Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 4 of 29 PageID #: 4




78j(b), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f). Plaintiff’s claims also raise a

federal question pertaining to the claims made in the Securities Class Actions (defined below)

based on violations of the Exchange Act.

        10.    This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District

or is an individual who has sufficient minimum contacts with this District to render the exercise

of jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

        11.    Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because the

Company’s Certificate of Incorporation state:

        9.1    Forum for Certain Actions.

        (a)     Forum. Unless a majority of the Board, acting on behalf of the Corporation,
        consents in writing to the selection of an alternative forum (which consent may be
        given at any time, including during the pendency of litigation), the Court of
        Chancery of the State of Delaware (or, if the Court of Chancery does not have
        jurisdiction, another state court located within the State of Delaware or, if no court
        located within the State of Delaware has jurisdiction, the federal district court for
        the District of Delaware) shall be the sole and exclusive forum for (i) any derivative
        action or proceeding brought on behalf of the Corporation, (ii) any action asserting
        a claim of breach of a fiduciary duty owed by any current or former director, officer
        or other employee of the Corporation to the Corporation or the Corporation’s
        stockholders, (iii) any action asserting a claim against the Corporation or any of its
        directors, officers or other employees arising pursuant to any provision of the
        DGCL, this Certificate of Incorporation or the Bylaws (in each case, as may be
        amended from time to time), (iv) any action asserting a claim against the
        Corporation or any of its directors, officers or other employees governed by the
        internal affairs doctrine of the State of Delaware, or (v) any other action asserting
        an “internal corporate claim,” as defined in Section 115 of the DGCL, in all cases
        subject to the court’s having personal jurisdiction over all indispensable parties
        named as defendants.




                                                  4
  Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 5 of 29 PageID #: 5




                                            PARTIES

Plaintiff

       12.     Plaintiff Gary Ricks (“Plaintiff”) acquired the Company securities and will

continue to hold Tricida shares throughout the pendency of this action. Plaintiff will fairly and

adequately represent the interests of the shareholders in enforcing the rights of the corporation.

Nominal Defendant

       13.     Nominal Defendant Tricida is a Delaware corporation with principal executive

offices located at 7000 Shoreline Court, Suite 201, South San Francisco, California 94080.

Director Defendants

       14.     Defendant Robert J. Alpern, M.D. (“Alpern”) has served as a member of the Board

since October 2013 and as Chairman of the Scientific Advisory Board from October 2013 through

May 2018. Defendant Alpern is a member of the Nominating and Governance Committee.

       15.     Defendant David Bonita, M.D. (“Bonita”) has served as a member of the Board

since January 2014. Defendant Bonita is a member of the Audit Committee and Nominating and

Governance Committee, and the Chair of the Compensation Committee.

       16.     Defendant Sandra I. Coufal, M.D. (“Coufal”) has served as a member of the Board

since July 2013 and as a member of the Scientific Advisory Board since August 2013. Defendant

Coufal is a member of the Compensation Committee. Defendant Coufal is a co-founder and has

served as a comanager of Sibling Capital Ventures LLC, an affiliate of one of the Company’s

principal stockholders, since 2013. Defendant Coufal was a co-founder and a co-manager of

Sibling Capital, LLC from 2012 to 2016.

       17.     Defendant David Hirsch, M.D. (“Hirsch”) has served as a member of the Board

since July 2016. Defendant Hirsch is a member of the Audit and Compensation committees.




                                                 5
  Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 6 of 29 PageID #: 6




       18.     Defendant Kathryn Falberg (“Falberg”) has served as a member of the Board since

May 2018. Defendant Falberg is the Chair of the Audit Committee.

       19.     Defendant Gerrit Klaerner (“Klaerner”) has served as a member of the Board since

July 2013 and as Chief Executive Officer (“CEO”) and President since August 2013. Defendant

Klaerner is a defendant in the Securities Class Action (defined below).

       20.     Defendant Klaus R. Veitinger, M.D. (“Veitinger”) has served as a member the

Board since February 2014 and as the Chairman of the Board since September 2015. Defendant

Veitinger is the Chair of the Nominating and Governance Committee. Defendant Veitinger has

served as a Venture Partner with OrbiMed Advisors LLC, an affiliate of one of the Company’s

principal stockholders, since October 2007.

       21.     Defendants Alpern, Bonita, Coufal, Hirsch, Falberg, Klaerner, and Veitinger are

herein referred to as “Director Defendants.”

Officer Defendant

       22.     Defendant Geoffrey M. Parker (“Parker”) has served as the Company’s Chief

Financial Officer (“CFO”) and Senior Vice President (“SVP”) at all relevant times. Defendant

Parker is a defendant in the Securities Class Action (defined below).

       23.     The Director Defendants and Defendant Parker are collectively referred to herein

as “Defendants”.

                     THE COMPANY’S CORPORATE GOVERNANCE

       24.     As members of Board, the Director Defendants were held to the highest standards

of honesty and integrity and charged with overseeing the Company’s business practices and

policies and assuring the integrity of its financial and business records.

       25.     The conduct of the Director Defendants complained of herein involves a knowing




                                                  6
  Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 7 of 29 PageID #: 7




and culpable violation of their obligations as directors and officers of Tricida, the absence of good

faith on their part, and a reckless disregard for their duties to the Company and its investors that

the Director Defendants were aware posed a risk of serious injury to the Company

                        DUTIES OF THE DIRECTOR DEFENDANTS

       26.     By reason of their positions as officers, directors, and/or fiduciaries of Tricida and

because of their ability to control the business and corporate affairs of Tricida, the Director

Defendants owed the Company and its shareholders the fiduciary obligations of trust, loyalty, good

faith and due care, and were and are required to use their utmost ability to control and manage

Tricida in a fair, just, honest, and equitable manner. The Director Defendants were and are

required to act in furtherance of the best interests of Tricida and its shareholders.

       27.     Each director and officer of the Company owes to Tricida and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets, as well as the highest

obligations of fair dealing. In addition, as officers and/or directors of a publicly held company,

the Director Defendants had a duty to promptly disseminate accurate and truthful information

regarding the Company’s operations, finances, financial condition, and present and future business

prospects so that the market price of the Company’s stock would be based on truthful and accurate

information.

       28.     The Director Defendants, because of their positions of control and authority as

directors and/or officers of Tricida, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein, as well as the contents of the various public

statements issued by the Company.          Because of their advisory, executive, managerial and

directorial positions with Tricida, each of the Defendants had access to adverse non-public




                                                   7
  Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 8 of 29 PageID #: 8




information about the financial condition, operations, sales and marketing practices, and improper

representations of Tricida.

       29.     To discharge their duties, the officers and directors of Tricida were required to

exercise reasonable and prudent supervision over the management, policies, practices, and controls

of the financial affairs of the Company. By virtue of such duties, the officers and directors of

Tricida were required to, among other things:

               (a)    Ensure that the Company complied with its legal obligations and

       requirements, including acting only within the scope of its legal authority and

       disseminating truthful and accurate statements to the SEC and the investing public;

               (b)    Conduct the affairs of the Company in an efficient, businesslike manner so

       as to make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock;

               (c)    Properly and accurately guide investors and analysts as to the true financial

       condition of the Company at any given time, including making accurate statements about

       the Company’s business prospects, and ensuring that the Company maintained an adequate

       system of financial controls such that the Company’s financial reporting would be true and

       accurate at all times;

               (d)    Remain informed as to how Tricida conducted its operations, and, upon

       receipt of notice or information of imprudent or unsound conditions or practices, make

       reasonable inquiries in connection therewith, take steps to correct such conditions or

       practices, and make such disclosures as necessary to comply with federal and state

       securities laws;

               (e)    Ensure that the Company was operated in a diligent, honest, and prudent




                                                8
  Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 9 of 29 PageID #: 9




       manner in compliance with all applicable federal, state and local laws, and rules and

       regulations; and

               (f)    Ensure that all decisions were the product of independent business judgment

       and not the result of outside influences or entrenchment motives.

       30.     Each Director Defendant, by virtue of his or her position as a director and/or officer,

owed to the Company and to its shareholders the fiduciary duties of loyalty, good faith, and the

exercise of due care and diligence in the management and administration of the affairs of the

Company, as well as in the use and preservation of its property and assets. The conduct of the

Director Defendants complained of herein involves a knowing and culpable violation of their

obligations as directors and officers of Tricida, the absence of good faith on their part, and a

reckless disregard for their duties to the Company and its shareholders that the Director Defendants

were aware or should have been aware posed a risk of serious injury to the Company.

       31.     The Director Defendants breached their duties of loyalty and good faith by causing

the Company to misrepresent the information as detailed infra.           The Director Defendants’

subjected the Company to the costs of defending, and the potential liability from, the securities

class action (and related lawsuits). As a result, Tricida has expended, and will continue to expend,

significant sums of money.

       32.     The Director Defendants’ actions have irreparably damaged Tricida’s corporate

image and goodwill.

                      THE FALSE AND MISLEADING STATEMENTS

       33.     The Relevant Period begins on September 4, 2019, when, during pre-market hours,

the Company issued a press release announcing that it had submitted an NDA to the FDA under

the Accelerated Approval Program for approval of veverimer for the treatment of metabolic




                                                  9
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 10 of 29 PageID #: 10




acidosis in patients with CKD. That press release also stated:

       The NDA submission is supported by data from Tricida’s successful Phase 3
       clinical trials that were recently published in back-to-back publications in The
       Lancet (March 2019 and June 2019).

       “This submission under the FDA’s Accelerated Approval Program could provide
       the first and only FDA-approved therapy to this underserved population of patients
       with chronic kidney disease and metabolic acidosis,” said Gerrit Klaerner, PhD,
       Tricida’s Founder, Chief Executive Officer and President. “We are grateful for the
       patients who participated in our clinical trials, our clinical investigators and the
       entire Tricida team who have made this journey possible. It is notable that the
       process from generating the idea to treat metabolic acidosis to the in-house
       discovery, development and NDA submission of veverimer was achieved in less
       than 6 years. We now look forward to the potential approval and launch of
       veverimer next year.”

       34.     On November 14, 2019, the Company issued a press release announcing that the

FDA had accepted the Company’s NDA for veverimer. That press release also stated:

       In its correspondence, [the] FDA . . . stated that no filing review issues [with the
       NDA for veverimer] were identified. The FDA has assigned a Prescription Drug
       User Fee Act (PDUFA) goal date of August 22, 2020 and indicated that it is
       currently planning to hold a Cardiovascular and Renal Drugs Advisory Committee
       meeting to discuss the application.

       The NDA submission is supported by data from Tricida’s successful Phase 3
       clinical trials that were recently published in back-to-back publications in The
       Lancet (March 2019 and June 2019).

       “We are pleased that our application for veverimer was accepted for review under
       the Accelerated Approval Program and look forward to engaging with experts at an
       advisory committee meeting,” said Gerrit Klaerner, Ph.D., Tricida’s chief executive
       officer and president. “With a potential approval in August 2020, veverimer would
       be the first and only FDA-approved therapy for the chronic treatment of metabolic
       acidosis in patients with CKD. Our commercial team is targeting a successful
       launch with a full quarter of revenue in the fourth quarter of 2020.”

       35.     That same day, the Company issued a press release announcing the Company’s

third quarter 2019 financial results. The press release listed as one of the Company’s highlights:

       Announced separately today that the U.S. Food and Drug Administration (FDA)
       has accepted for review the company’s New Drug Application (NDA) for
       veverimer under the Accelerated Approval Program. In its correspondence, FDA



                                                10
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 11 of 29 PageID #: 11




       also stated that no filing review issues were identified. The FDA has assigned a
       Prescription Drug User Fee Act (PDUFA) goal date of August 22, 2020 and
       indicated that it is currently planning to hold a Cardiovascular and Renal Drugs
       Advisory Committee (CRDAC) meeting to discuss the application.

       36.    In addition, the press release quoted Defendant Klaerner, stating:

       “We are pleased that our application for veverimer was accepted for review under
       the Accelerated Approval Program and look forward to engaging with experts at an
       advisory committee meeting,” said Gerrit Klaerner, Ph.D., Tricida’s chief executive
       officer and president. “With a potential approval in August 2020, veverimer would
       be the first and only FDA-approved therapy for the chronic treatment of metabolic
       acidosis in patients with CKD. Our commercial team is targeting a successful
       launch with a full quarter of revenue in the fourth quarter of 2020.”

       37.    That same day, the Company filed a Quarterly Report on Form 10-Q with the SEC,

reporting the Company’s financial and operating performance for the quarter ended September 30,

2019 (the “Q3 2019 10-Q”). In providing an overview of the Company, the Q3 2019 10-Q stated:

       In August 2019, we submitted a New Drug Application, or NDA, to the U.S. Food
       and Drug Administration, or FDA, seeking approval to market veverimer. We
       subsequently received the FDA’s filing communication letter, or Day 74 Letter,
       which stated that our NDA had been accepted for review by the FDA under the
       Accelerated Approval Program and that a user fee goal date of August 22, 2020 had
       been set under the Prescription Drug User Fee Act. The Day 74 Letter also stated
       the FDA is currently planning to hold an advisory committee meeting to discuss
       the NDA, which we believe would likely occur in the first half of 2020.

                                               ***

       Veverimer is an in-house discovered, new chemical entity, that we believe may
       effectively treat metabolic acidosis and slow the progression of kidney disease in
       CKD patients with metabolic acidosis.

       We estimate that metabolic acidosis affects approximately 3 million CKD patients
       in the United States, and we believe that slowing the progression of CKD in patients
       with metabolic acidosis represents a significant medical need and market
       opportunity. If approved, we plan to commercialize veverimer in the United States
       initially using a nephrologist-focused sales force. To address markets outside of the
       United States, we plan to seek one or more partners with international sales
       expertise who can sell veverimer in target markets. We have an intellectual property
       estate that we believe will provide patent protection for veverimer until at least
       2034 in the United States, the European Union, Japan, China, India and certain
       other markets. Tricida is led by a seasoned management team that includes a



                                                11
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 12 of 29 PageID #: 12




       founder of Ilypsa, Inc. and Relypsa, Inc. Our management team has extensive
       experience in the development and commercialization of therapeutics, with deep
       expertise in developing polymers for the treatment of kidney-related diseases.

       38.    Appended to the Q3 2019 10-Q as an exhibit was a signed certification pursuant to

the Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants Klaerner and Parker, attesting that, “[t]he

information contained in [the Q3 2019 10-Q] fairly presents, in all material aspects, the financial

condition and results of operations of the Company.”

       39.    That same day, the Company hosted an earnings call with investors and analysts to

discuss the Company’s third quarter 2019 results (the “Q3 2019 Earnings Call”). During the

scripted portion of the Q3 2019 Earnings Call, Defendant Klaerner stated:

       We are pleased to report that our veverimer NDA has been accepted for a review
       by the FDA under the Accelerated Approval Program with no filing review issues
       identified. The application is under review by the division of cardiovascular and
       renal products as a standard review designation and the PDUFA goal date of August
       22, 2020. As a reminder, this filing acceptance under the Accelerated Approval
       Program underscores the fact that metabolic acidosis is a serious condition and as
       the veverimer, if approved, would address an unmet medical need.

                                               ***

       The FDA has also indicated that they are currently – that they currently plan to hold
       an advisory committee meeting or AdCom to discuss the application. We anticipate
       the AdCom would likely occur in the first half of 2020 and we will know the topics
       of discussion closer to the meeting date.

       40.    When asked a question regarding why the FDA would want an Advisory Committee

meeting, Defendant Klaerner responded:

       I’ve learned over the years not to speculate and I think we’re obviously very excited
       to actually present our data. I think both from the perspective of standard review
       and the outcome, when you look at our program we are among the first to really
       utilize the accelerated approval path with a renal indication and when we had our
       pre-NDA meeting, I think we shared all the data with them that we had available,
       including the data beyond the surrogate. So again, I’m not speculating about any
       potential topics for the AdCom, but this is exciting. I mean I think not many people
       have had pursued a major disease-modifying renal indication under Subpart H.




                                                12
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 13 of 29 PageID #: 13




       41.    On February 27, 2020, the Company issued a press release announcing the

Company’s fourth quarter and full year 2019 financial results. The press release included as one

of the Company’s highlights:

       The U.S. Food and Drug Administration (FDA) accepted for review, through the
       Accelerated Approval Program, Tricida’s New Drug Application (NDA) for
       veverimer and has assigned a Prescription Drug User Fee Act (PDUFA) goal date
       of August 22, 2020. The FDA has indicated that it is currently planning to hold a
       Cardiovascular and Renal Drugs Advisory Committee (CRDAC) meeting to
       discuss the application.

       42.    In addition, the press release quoted Defendant Klaerner, stating:

       “We are rapidly transforming Tricida into a commercial organization that is
       preparing to launch veverimer, if approved, as the first and only FDA-approved
       therapy to treat metabolic acidosis and potentially slow CKD progression,” said
       Gerrit Klaerner, Ph.D., Tricida’s Chief Executive Officer and President. “We
       believe there is an urgent need to effectively and safely treat this serious condition.
       We are working with the FDA to obtain initial approval through the Accelerated
       Approval Program to market veverimer in the United States.”

       43.    That same day, the Company hosted an earnings call with investors analysts to

discuss the Company’s fourth quarter 2019 results (the “Q4 2019 Earnings Call”). During the

scripted portion of the Q4 2019 Earnings Call, Defendant Klaerner stated:

       . . . the key goal for Tricida in 2020[] [is] the planning and execution of the
       successful launch of the veverimer. Our PDUFA goal date is just six months away
       and we are engaged in multiple activities to ensure the successful launch of
       veverimer in the fourth quarter of this year and sales growth in 2021 and beyond.

                                           *     *     *

       [W]ith respect to our NDA, we will not be providing updates on our discussions or
       interactions with the FDA during the review process other than to say that the
       routine matters around our submission are on the way and we’ll continue to work
       with the FDA to enable them to complete the review in a timely manner. The FDA
       is planning to hold an advisory committee meeting or AdCom to accept the
       application.

       We’re anticipating that the outcome would likely occur in the second quarter of
       2020 and we'll know the topic of discussion closer to the meeting date. As we said
       previously, given that we are pursuing a potential disease-modifying indication in



                                                 13
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 14 of 29 PageID #: 14




      CKD, utilizing the accelerated approval program we welcome this opportunity and
      we will be prepared to present the underlying rationale and the considerable body
      of evidence supporting the treatment of metabolic acidosis closes the progression
      of kidney disease.

      In addition, when asked a question regarding Tricida’s plans for European filing of
      veverimer, Defendant Klaerner responded, in relevant part, “[o]ur plans continue
      to be that we will have substantive engagement with European regulatory
      authorities starting just after our expected approval in the U.S. So that would be
      post the August 22nd, PDUFA date.”

      44.    On March 2, 2020, the Company filed an Annual Report on Form 10-K with the

SEC, reporting the Company’s financial and operating results for the quarter and year ended

December 31, 2019 (the “2019 10-K”). The 2019 10-K stated:

      Our [NDA] for veverimer as a chronic treatment for metabolic acidosis in patients
      with CKD, is currently under review by the U.S. Food and Drug Administration, or
      FDA, through the Accelerated Approval Program. [. . . .] Results from our positive
      Phase 3, 12-week efficacy trial, TRCA-301, and a follow on 40-week extension
      trial, TRCA-301E, formed the primary clinical basis of our NDA submission. The
      Lancet published the results of the TRCA-301 trial in March 2019 and the results
      of the TRCA-301E trial in June 2019.

                                             ***

      We believe the data from our TRCA-301 and TRCA-301E trials provide strong
      evidence that veverimer can effectively raise serum bicarbonate levels in patients
      with metabolic acidosis and CKD, and potentially slow progression of CKD as well
      as provide a clinically meaningful difference in physical function related quality of
      life and daily physical functioning.

      45.    In discussing the Company’s strategies, the 2019 10-K stated:

      Our strategy is to develop and commercialize veverimer as the first and only FDA
      approved therapy for the treatment of metabolic acidosis and slowing of kidney
      disease progression in patients with metabolic acidosis associated with CKD for the
      large population of patients with metabolic acidosis and CKD. Key elements of
      our strategy are to:

      •      Obtain FDA approval of veverimer. The veverimer NDA is currently under
             review through the FDA’s Accelerated Approval Program. The FDA has
             assigned a PDUFA goal date of August 22, 2020 for the potential approval
             to market veverimer in the United States.




                                               14
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 15 of 29 PageID #: 15




          46.    In discussing the Company’s development program for veverimer, the 2019 10-K

stated:

          Our NDA for veverimer is under review by the FDA through the Accelerated
          Approval Program for potential approval as the first and only FDA-approved
          therapy for the treatment of metabolic acidosis and slowing of kidney disease
          progression in patients with metabolic acidosis associated with CKD. It has been
          assigned a PDUFA goal date of August 22, 2020 for the potential approval to
          market veverimer in the United States. The FDA has indicated that it is currently
          planning to hold a CRDAC meeting to discuss the NDA. The key clinical trials
          included in the NDA are our successful 135-subject, Phase 1/2 trial, TRCA-101, a
          successful 217-subject, pivotal Phase 3 clinical trial, TRCA-301 and a successful
          196-subject, Phase 3 extension trial, TRCA-301E.

          Both TRCA-101 and the pivotal study, TRCA-301, utilized change from baseline
          in serum bicarbonate as their primary endpoint. Eligible subjects who completed
          the 12-week treatment period in the pivotal TRCA-301 trial were invited to
          continue in our extension trial, TRCA-301E. The primary endpoint of the TRCA-
          301E trial was the assessment of the long-term safety profile of veverimer versus
          placebo. We believe that the data from the TRCA-101, TRCA-301 and TRCA-
          301E clinical trials will provide sufficient clinical evidence of safety and efficacy
          to support the approval of our NDA for veverimer pursuant to the Accelerated
          Approval Program.

          As part of the Accelerated Approval Program, we are currently conducting a
          confirmatory postmarketing trial, known as the VALOR-CKD trial, or TRCA-303,
          to evaluate the efficacy and safety of veverimer in delaying CKD progression in
          subjects with metabolic acidosis. We initiated the VALOR-CKD confirmatory
          postmarketing trial in the fourth quarter of 2018.

          47.    Appended to the 2019 10-K as an exhibit were signed certifications pursuant to

SOX by Defendants Klaerner and Parker, attesting that, “[t]he information contained in [the 2019

10-K] fairly presents, in all material aspects, the financial condition and results of operations of

the Company.”

          48.    On May 7, 2020, the Company issued a press release announcing the Company’s

first quarter 2020 financial results. The press release included as the Company’s “Upcoming

Events and Projected Milestones,” in relevant part, “Veverimer PDUFA goal date of August 22,

2020[,]” and “[c]ommercial launch of veverimer anticipated in the second half of 2020, which will



                                                   15
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 16 of 29 PageID #: 16




include an extensive digital campaign to expand the reach of our promotional efforts for veverimer,

if approved.”

       49.      That same day, the Company hosted an earnings call with investors and analysts to

discuss the Company’s first quarter 2020 results (the “Q1 2020 Earnings Call”). During the

scripted portion of the Q1 2020 Earnings Call, Defendant Klaerner stated:

       In our late-cycle meeting with FDA, we took the opportunity to address outstanding
       review issues. We presented our data and rationale as to why we think veverimer
       satisfies the requirements for initial approval under the Accelerated Approval
       Program, including the magnitude and durability of the treatment effect on the
       surrogate markup serum bicarbonate, demonstrated in the TRCA-301 and TRCA-
       301E trials.

       Under the initial approval, we have to ensure that U.S. patients who would be
       prescribed veverimer, get clinically significant benefit that outweighs the risk of
       treatment. Overall, while the FDA continues its review, we remain confident that
       our submission meets the standard for approval through the Accelerated Approval
       Program.

       50.      In addition, when asked whether there may be a risk that the FDA would not be

comfortable approving a product on the merits of one study, Defendant Klaerner responded:

       . . . obviously we have an accelerated approval. You have to demonstrate a
       surrogate effect that is likely going to -- reasonably likely going to translate to
       clinical benefit, and then have the ability to design an outcome trial, which we've
       done and that outcome trial is ongoing well on its way, and that's very clear. And
       then on top of it obviously, while that outcome trial is going on for a few years, you
       also have to ensure that the patients who are getting it on and the initial approval in
       the U.S. patients are really getting clinical benefit. And those are the two
       components that -- and the two boxes we need to check and when you look at our
       back to back Lancet papers, when you look at the safety data, when you look at the
       efficacy data, both on the surrogate and beyond the surrogate in terms of the
       physical functioning, the quality-of-life and the objective chair test data, we are
       very confident that this is a very favorable risk benefit profile.

       So we don’t see -- our read on the overall situation has really not changed and I
       think we remain confident that the drug will be approved on August 22 and again I
       think that you're right, this is not oncology that has done a lot of Accelerated
       Approvals, so we don’t have a lot of things to point to, where this has successfully
       worked. I think that’s a fair statement.




                                                 16
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 17 of 29 PageID #: 17




       51.     On May 8, 2020, the Company filed a Quarterly Report on Form 10-Q with the

SEC, reporting the Company’s financial and operating results for the quarter ended March 31,

2020 (the “Q1 2020 10-Q”). The Q1 2020 10-Q stated:

       Our [NDA] for veverimer as a chronic treatment for metabolic acidosis, is currently
       under review by the [FDA] through the Accelerated Approval Program. Results
       from our positive Phase 3, 12-week efficacy trial, TRCA-301, and a follow-on 40-
       week extension trial, TRCA-301E, formed the primary basis of our NDA
       submission. The TRCA-301 trial met both its primary and secondary endpoints in
       a highly statistically significant manner (p < 0.0001 for both the primary and
       secondary endpoints). The TRCA-301E trial met its primary and all secondary
       endpoints. The Lancet published the results of the TRCA-301 trial in March 2019
       and the results of the TRCA-301E trial in June 2019. The FDA has assigned a
       Prescription Drug User Fee Act, or PDUFA, goal date of August 22, 2020 for the
       potential approval to market veverimer in the United States.

       At this time, we do not believe the COVID-19 pandemic has affected our PDUFA
       goal date of August 22, 2020. We continue to work cooperatively with the FDA on
       review matters related to our NDA. In the filing communication letter received
       from the FDA, also referred to as the Day 74 Letter, the FDA indicated that it
       planned to hold a Cardiovascular and Renal Drugs Advisory Committee, or
       CRDAC, meeting to discuss the application. In our late cycle meeting with the
       FDA, held in May 2020, the FDA indicated it currently does not plan to hold a
       CRDAC meeting to discuss veverimer, due, in part, to the logistical challenges
       posed by COVID-19. The lack of an advisory committee meeting should not be
       interpreted to indicate that there are no review issues being discussed with the FDA
       or that we will receive approval by the PDUFA goal date, if at all. In our late cycle
       meeting with the FDA, we had an opportunity to address the substantive review
       issues that have been raised to date. We presented our data and rationale as to why
       we think veverimer satisfies the requirements for initial approval under the
       Accelerated Approval Program, including the magnitude and durability of the
       treatment effect on the surrogate marker of serum bicarbonate demonstrated in the
       TRCA-301 and TRCA-301E trials and how U.S. patients who would be prescribed
       veverimer under the initial approval would get clinically significant benefit that
       outweighs the risk of treatment. While there can be no assurance that the FDA will
       agree, we remain confident that our submission meets the overall standard for
       approval under the Accelerated Approval Program.

       52.     Appended to the Q1 2020 10-Q as an exhibit were signed certifications pursuant to

SOX by Defendants Klaerner and Parker, attesting that, “[t]he information contained in [the Q1

2020 10-Q] fairly presents, in all material aspects, the financial condition and results of operations




                                                 17
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 18 of 29 PageID #: 18




of the Company.”

       53.     On August 5, 2020, the Company hosted an earnings call with investors and analysts

to discuss the Company’s second quarter 2020 results (the “Q2 2020 Earnings Call”). During the

scripted portion of the Q2 2020 Earnings Call, Defendant Klaerner stated:

       We were and continue to be surprised and disappointed by this notification from
       the FDA. We will be prepared to address the FDA’s outstanding issues and plan to
       promptly request a Type A meeting, which are granted to typically resolve in a
       meeting with the FDA within 30 days of our request and submission of operating
       materials.

       We’ve worked closely with the FDA during the veverimer program to gain
       approvals of the Accelerated Approval Program. Our goal is to continue this
       collaborative approach on any issues that the FDA raises in the future. While we
       will work through any deficiencies cited by the FDA, it is important to note that we
       continue to believe that the fundamentals of veverimer itself based on our
       interaction with many expert nephrologists, we believe that veverimer continues to
       have an attractive compelling and positive benefit risk profile.

       54.     The statements referenced in ¶¶ 33-53were materially false and misleading because

the Company made false and/or misleading statements, as well as failed to disclose material

adverse facts about its business, operational and compliance policies. Specifically, the Company

made false and/or misleading statements and/or failed to disclose that: (a) its NDA for veverimer

was materially deficient; (ii) accordingly, it was foreseeably likely that the FDA would not accept

the NDA for veverimer; and (iii) as a result, its public statements were materially false and

misleading at all relevant times.

                             THE TRUTH BEGINS TO EMERGE

       55.     On July 15, 2020, the Company issued a press release announcing that, on July 14,

2020, the Company received a notification from the FDA, stating that as part of the FDA’s ongoing

review of the Company’s NDA for veverimer: “the FDA has identified deficiencies that preclude

discussion of labeling and post marketing requirements/commitments at this time.” The company




                                                18
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 19 of 29 PageID #: 19




further stated that “[t]he notification does not specify the deficiencies identified by the FDA.”

          56.   On this news, the Company’s stock price fell $10.56 per share, or 40.31%, to close

at $15.64 per share on July 16, 2020.

                                    THE TRUTH EMERGES

          57.   On October 29, 2020, the Company announced an update on its End-of-Review

Type A meeting with the FDA regarding the veverimer NDA, advising investors that the Company

“now believes the FDA will also require evidence of veverimer’s effect on CKD progression from

a near-term interim analysis of the VALOR-CKD trial for approval under the Accelerated

Approval Program and that the FDA is unlikely to rely solely on serum bicarbonate data for

determination of efficacy.” Concurrently, the Company disclosed that it “is significantly reducing

its headcount from 152 to 59 people and will discuss its commitments with vendors and contract

service providers to potentially provide additional financial flexibility.”

          58.   On this news, the Company’s stock price fell $3.90 per share, or 47.16%, to close

at $4.37 per share on October 29, 2020.

                 DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

          59.   Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress injuries suffered and to be suffered as a direct and proximate result of

Defendants’ violations of Sections 10(b) and 21D of the Exchange Act, and their breaches of

fiduciary duties and other wrongful conduct as alleged herein and that occurred during the Relevant

Period.

          60.   Plaintiff will adequately and fairly represent the interests of Tricida in enforcing

and prosecuting its rights and has retained counsel competent and experienced in derivative

litigation.




                                                 19
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 20 of 29 PageID #: 20




        61.    Plaintiff is a current owner of the Company stock and has been an owner of

Company stock during the Relevant Period. Plaintiff understands his obligation to hold stock

throughout the duration of this action and is prepared to do so.

        62.    Because of the facts set forth herein, Plaintiff has not made a demand on the Board

of the Company to institute this action against the Director Defendants. Such demand would be a

futile and useless act because the Board is incapable of making an independent and disinterested

decision to institute and vigorously prosecute this action.

        63.    At the time this suit was filed, the Board was comprised of seven (7) members --

Alpern, Bonita, Coufal, Hirsch, Falberg, Klaerner, and Veitinger. Thus, Plaintiff is required to

show that a majority of Defendants, i.e., four (4), could not exercise independent objective

judgment about whether to bring this action or whether to vigorously prosecute this action.

        64.    The Director Defendants face a substantial likelihood of liability in this action

because they caused the Company to issue false and misleading statements concerning the

information described herein. Because of their advisory, executive, managerial, and directorial

positions with the Company, the Director Defendants had knowledge of material non-public

information regarding the Company and were directly involved in the operations of the Company

at the highest levels.

        65.    The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good faith

effort to prevent or remedy that situation.

        66.    The Director Defendants (or at the very least a majority of them) cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously

prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this




                                                 20
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 21 of 29 PageID #: 21




Complaint, Plaintiff did not make (and was excused from making) a pre-filing demand on the

Board to initiate this action because making a demand would have been a futile and useless act.

        67.    Each of the Director Defendants approved and/or permitted the wrongs alleged

herein to have occurred and participated in efforts to conceal or disguise those wrongs from the

Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs

complained of herein and are therefore not disinterested parties.

        68.    Each of the Director Defendants authorized and/or permitted the false statements to

be disseminated directly to the public and made available and distributed to shareholders,

authorized and/or permitted the issuance of various false and misleading statements, and are

principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

prosecute such a suit even if they instituted it.

        69.    Additionally, each of the Director Defendants received payments, benefits, stock

options, and other emoluments by virtue of their membership on the Board and their control of the

Company.

              THE DIRECTOR DEFENDANTS WERE NOT INDEPENDENT

Defendant Klaerner

        70.    Defendant Klaerner is the CEO and President of the Company. Defendant Klaerner

is also a Director of the Company. Defendant Klaerner is not disinterested or independent, and

therefore, is incapable of considering demand because Klaerner (as CEO and President) is an

employee of the Company who derives substantially all of his income from his employment with

Tricida, making him not independent. As such, Klaerner could not independently consider any

demand to sue himself for breaching his fiduciary duties to the Company, because that would have

exposed him to liability and threaten his livelihood.




                                                    21
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 22 of 29 PageID #: 22




       71.     This lack of independence and financial benefits received by Defendant Klaerner

renders him incapable of impartially considering a demand to commence and vigorously prosecute

this action. Further, Defendant Klaerner is a defendant in the securities class action entitled Pardi

v. Tricida, Inc., et al., Case 5:21-cv-00076-LHK (N.D. Cal.) (“Securities Class Action).

Audit Committee Defendants – Falberg, Bonita and Hirsch

       72.     Pursuant to the Company’s Audit Committee Charter, the members of the Audit

Committee are responsible for, inter alia:

       Meet to review and discuss the annual audited financial statements and quarterly
       financial statements with management and the Independent Auditor, including
       the disclosures under the caption “Management’s Discussion and Analysis of
       Financial Condition and Results of Operations.” The Committee shall make a
       recommendation to the Board as to whether the annual audited financial statements
       should be included in the Company’s Annual Report on Form 10-K.

       Discuss earnings press releases, as well as financial information and earnings
       guidance provided to analysts and ratings agencies.

       Review reports to management prepared by the Independent Auditor or Internal
       Audit, as applicable, and any responses to the same by management.

       Be directly responsible for the appointment, compensation, retention, oversight of
       the work of, and termination of the Independent Auditor. The Committee shall also
       be responsible for the resolution of disagreements between management and the
       Independent Auditor regarding accounting and financial reporting. The
       Independent Auditor shall report directly to the Committee.

       Pre-approve all audit and permitted non-audit and tax services to be provided to the
       Company by the Independent Auditor, subject to the de minimis exceptions for
       non-audit services which are approved by the Committee prior to the completion of
       the audit. The Committee may delegate to one or more of its members the authority
       to grant such pre- approvals, provided that any decisions of such member or
       members to grant pre- approvals must be presented to the full Committee at its next
       scheduled meeting.

       Obtain and review, at least annually, a report by the Independent Auditor
       describing: (i) the Independent Auditor’s internal quality control procedures; (ii)
       any material issues raised by the most recent internal quality control review, or peer
       review, of the Independent Auditor, or by any inquiry or investigation by
       governmental or professional authorities, within the preceding five years,



                                                 22
Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 23 of 29 PageID #: 23




    respecting one or more independent audits carried out by the Independent Auditor,
    (iii) any steps taken to deal with any such issues; and (iv) all relationships between
    the Independent Auditor and the Company. Discuss with the Independent Auditor
    any issues or relationships disclosed in such report that, in the judgment of the
    Committee, may have an impact on the competence or independence of the
    Independent Auditor.

    Obtain and review annually, prior to the completion of the Independent Auditor’s
    annual audit of the Company’s year-end financial statements (the “Annual Audit”),
    a report from the Independent Auditor, describing (i) all critical accounting policies
    and practices to be reflected in the Annual Audit, (ii) all alternative treatments of
    financial information within generally accepted accounting principles for policies
    and procedures related to material items that have been discussed with
    management, ramifications of the use of such alternative disclosures and
    treatments, and the treatment preferred by the Independent Auditor, and (iii) other
    material written communications between the Independent Auditor and
    management, such as any management letter or schedule of unadjusted differences.
    Review any reports on such topics or similar topics prepared by management.
    Discuss with the Independent Auditor any material issues raised in such reports.

    Review and evaluate the lead audit partner of the Independent Auditor and assure
    the regular rotation of the lead audit partner, the concurring partner and other audit
    partners engaged in the Annual Audit, to the extent required by law.

    Review the Company’s financial reporting processes and internal controls, based
    on consultation with the Independent Auditor and Internal Audit, as applicable.
    Such review shall include a consideration of major issues regarding accounting
    principles and financial statement presentations, including any significant changes
    in the Company’s selection or application of accounting principles, and major
    issues as to the adequacy of the Company’s internal controls and any special audit
    steps adopted in light of identified deficiencies.

    Discuss with the Independent Auditor the Independent Auditor’s judgment about
    the quality, not just the acceptability, of the accounting principles applied in the
    Company’s financial reporting.

    Discuss with the Independent Auditor the Independent Auditor’s judgment about
    the competence, performance and cooperation of Internal Audit and management.

    Discuss with Internal Audit and management their views as to the competence,
    performance and independence of the Independent Auditor.

    Review with the Independent Auditor any audit problems or difficulties and
    management’s response thereto. The review should include discussion of the
    responsibilities, budget and staffing of Internal Audit, as applicable.




                                             23
Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 24 of 29 PageID #: 24




    Review with the Independent Auditor, Internal Audit and management the extent
    to which any previously-approved changes or improvements in financial or
    accounting practices and internal controls have been implemented.

    Review and approve any transaction between the Company and any related person
    (as defined in Item 404 of Regulation S-K) in accordance with the Company’s
    related party transaction approval policy.

    Review annually the effect of legal, regulatory and accounting initiatives on the
    Company’s financial statements.

    Review annually the effect of off-balance sheet arrangements, if any, on the
    Company’s financial statements.

    Review and discuss with the Independent Auditor the matters required to be
    discussed by the applicable requirements of the Public Company Accounting
    Oversight Board regarding communications with audit committees.

    Overseeing the Company’s risk assessment and risk management process with
    respect to financial reporting, trading in the Company’s securities, fraud, healthcare
    compliance, privacy and cyber-security, it being understood that it is the job of
    management to assess and manage the Company’s exposure to risk and that the
    Committee’s responsibility is to discuss guidelines and policies by which risk
    assessment and management are undertaken.

    Set clear hiring policies for employees or former employees of the Independent
    Auditor and oversee the hiring of any personnel from the Independent Auditor into
    positions within the Company in accordance with the hiring restrictions of the
    Sarbanes-Oxley Act of 2002.

    Establish procedures for (i) the receipt, retention and treatment of complaints
    received by the Company regarding accounting, internal accounting controls, or
    auditing matters and (ii) the confidential, anonymous submission by employees of
    the Company of concerns regarding questionable accounting or auditing matters.
    Review periodically with management and Internal Audit these procedures and any
    significant complaints received.

    Meet separately, periodically, with management, with Internal Audit and with the
    Independent Auditor.

    Review periodically with the Company’s Chief Legal Officer and the Chief
    Compliance Officer, as appropriate, the Company’s compliance with legal and
    regulatory requirements and the Company’s major litigation risk exposures and the
    steps taken by management to monitor and control such exposures.




                                             24
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 25 of 29 PageID #: 25




       Prepare the report of the Committee required to be included in the Company’s
       annual report or proxy statement.

       Report regularly to the Board, both with respect to the activities of the Committee
       generally and with respect to any issues that arise regarding the quality or integrity
       of the Company’s financial statements, the Company’s compliance with legal and
       regulatory requirements, the performance and independence of the Independent
       Auditor or the performance of Internal Audit.

       Conduct an annual performance evaluation of the Committee and its members,
       including a review of adherence to this Charter.

       Review the adequacy of this Charter annually and recommend any proposed
       changes to the Board for approval.

       Perform such other duties and responsibilities, consistent with this Charter, the
       Company’s bylaws, governing law, the rules and regulations of NASDAQ, the
       federal securities laws and such other requirements applicable to the Company,
       delegated to the Committee by the Board.

       73.    Defendants Falberg, Bonita and Hirsch breached their fiduciary duties of due care,

loyalty, and good faith, because the Audit Committee, inter alia, allowed or permitted false and

misleading statements to be disseminated in the Company’s SEC filings and other disclosures and,

otherwise failed to ensure that adequate internal controls were in place regarding the serious

business reporting issues and deficiencies described above. Therefore, Defendants Falberg, Bonita

and Hirsch face a substantial likelihood of liability for their breach of fiduciary duties and any

demand upon them is futile.

Defendant Veitinger

       74.    Defendant Veitinger has served as a Venture Partner with OrbiMed Advisors LLC

(“OrbiMed”), an affiliate of one of the Company’s principal stockholders, since October 2007.

       75.    OrbiMed owns 19.3% percent of outstanding shares of the Company.

Defendant Coufal

       76.    Defendant Coufal is a co-founder and has served as a comanager of Sibling Capital




                                                25
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 26 of 29 PageID #: 26




Ventures LLC, an affiliate of one of the Company’s principal stockholders, since 2013.

       77.     Sibling owns 12.9% percent of the outstanding shares of the Company.

                                            COUNT I

                 (Against Defendants Klaerner and Parker for Violations of
                       Sections 10(b) and 21D Of The Exchange Act)

       78.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       79.     The Company, along with Defendants Klaerner and Parker are named as defendants

in the Securities Class Actions, which assert claims under the federal securities laws for violations

of Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated thereunder. If

and when the Company is found liable in the Securities Class Actions for these violations of law,

the Company’s liability will be in whole or in part due to Defendants Klaerner and Parker’s willful

and/or reckless violations of their obligations as officers and directors of the Company.

       80.     Through their positions of control and authority as officers of the Company,

Defendants Klaerner and Parker were able to and did, directly and/or indirectly, exercise control

over the business and corporate affairs of the Company, including the wrongful acts described in

the Securities Class Action and herein.

       81.     As such, Defendants Klaerner and Parker are liable under 15 U.S.C. § 78j(b), which

creates a private right of action for contribution, and Section 21D of the Exchange Act, 15 U.S.C.

§ 78u- 4(f), which governs the application of a private right of action for contribution arising out

of violations of the Exchange Act.

                                            COUNT II

               (Against the Director Defendants for Breach of Fiduciary Duty)

       82.     Plaintiff incorporates by reference and realleges each and every allegation



                                                 26
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 27 of 29 PageID #: 27




contained above, as though fully set forth herein.

       83.     The Director Defendants owed the Company fiduciary obligations. By reason of

their fiduciary relationships, the Director Defendants owed the Company the highest obligation of

good faith, fair dealing, loyalty, and due care.

       84.     The Director Defendants violated and breached their fiduciary duties of care,

loyalty, reasonable inquiry, and good faith.

       85.     The Director Defendants engaged in a sustained and systematic failure to properly

exercise their fiduciary duties. Among other things, the Director Defendants breached their

fiduciary duties of loyalty and good faith by permitting the use of inadequate practices and

procedures to estimate its reserves set aside for annuity and pension payments, allowing or

permitting false and misleading statements to be disseminated in the Company’s SEC filings and

other disclosures and, otherwise failing to ensure that adequate internal controls were in place

regarding the serious business reporting issues and deficiencies described above. These actions

could not have been a good faith exercise of prudent business judgment to protect and promote the

Company’s corporate interests.

       86.     As a direct and proximate result of the Director Defendants’ failure to perform their

fiduciary obligations, the Company has sustained significant damages.          As a result of the

misconduct alleged herein, the Director Defendants are liable to the Company.

       87.     As a direct and proximate result of the Director Defendants’ breach of their

fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate

image and goodwill. Such damage includes, among other things, costs associated with defending

and/or settling securities lawsuits and governmental investigations, severe damage to the share

price of the Company’s stock, resulting in an increased cost of capital, and reputational harm.




                                                   27
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 28 of 29 PageID #: 28




                                             COUNT III

               (Against the Director Defendants for Waste of Corporate Assets)

        88.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

        89.    The wrongful conduct alleged regarding the issuance of false and misleading

statements was continuous, connected, and on-going throughout the Relevant Period. It resulted

in continuous, connected, and ongoing harm to the Company.

        90.    As a result of the misconduct described above, the Director Defendants wasted

corporate assets by, inter alia: (a) paying excessive compensation, bonuses, and termination

payments to certain of its executive officers; (b) awarding self-interested stock options to certain

officers and directors; and (c) incurring potentially millions of dollars of legal liability and/or legal

costs to defend and/or settle actions addressing Defendants’ unlawful actions.

        91.    As a result of the waste of corporate assets, the Director Defendants are liable to the

Company.

        92.    Plaintiff, on behalf of the Company, has no adequate remedy at law.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (A)    Declaring that Plaintiff may maintain this action on behalf of the Company and that

Plaintiff is an adequate representative of the Company;

        (B)    Finding Defendants liable for breaching their fiduciary duties owed to the

Company;

        (C)    Directing Defendants to take all necessary actions to reform and improve the

Company’s corporate governance, risk management, and internal operating procedures to comply




                                                   28
 Case 1:21-cv-00205-RGA Document 1 Filed 02/15/21 Page 29 of 29 PageID #: 29




with applicable laws and to protect the Company and its stockholders from a repeat of the rampant

wrongful conduct described herein;

       (D)    Awarding damages to the Company for the harm the Company suffered as a result

of the Defendants’ wrongful conduct;

       (E)    Awarding damages to the Company for Defendants Klaerner and Parker’s

violations of Sections 10(b) and 21D of the Exchange Act;

       (F)    Awarding Plaintiff the costs and disbursements of this action, including attorneys’,

accountants’, and experts’ fees; and

       (G)    Awarding such other and further relief as is just and equitable.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: February 15, 2021


                                             BIELLI & KLAUDER, LLC

                                             /s/ Ryan M. Ernst
                                             Ryan M. Ernst (No. 4788)
                                             1204 N. King Street
                                             Wilmington, DE 19801
                                             Telephone: (302) 803-4600
                                             Facsimile: (302) 397-2557
                                             Email: rernst@bk-legal.com

                                             GAINEY McKENNA & EGLESTON
                                             Thomas J. McKenna
                                             Gregory M. Egleston
                                             501 Fifth Avenue, 19th Floor
                                             New York, NY 10017
                                             Telephone: (212) 983-1300
                                             Facsimile: (212) 983-0383
                                             Email: tjmckenna@gme-law.com
                                             Email: gegleston@gme-law.com

                                             Attorneys for Plaintiff



                                                 29
